Chief Justice Robertson
delivered the Opinion of the Court..
As, bv the terms of the contract, the note, o» which this suit is brought, was not to payable man should remove all incumbrances on his share of • the Commentator office, not only the removal of all such'incumbrances, but notice, by Holeman to Hodges, of that fact was indispensable to the right to maintain a ..__, ' suit on note.
A deed of trust to Blanton and Major, for the benefit of the Bank of Kentucky, does not appear to have been effectually released until the year 1831 ; and no sufiicient notice to Hodges of any release has been proved.. on]y notice which was proved, was that given by Swigert, of a release by the Bank, in 1829. But, not onb *s re^ea5e insufficient, but Swigert being a stranger to the contract between these parties, and not appearing to-have- acted as Holeman’s agent, or at his request, nothing which he said to Hodges, could be deemed such a notice as he had a right to require,
But nevertheless, judgment was rendered against Hodges, for the principal sum and the legal interest from the year 1829; which was, of course, erroneous,
Wherefore, the judgment must be reversed,, and the cause remanded for a new trial.